SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2014 Commission File Number: 001-36158 Wix.com Ltd. (Translation of registrant’s name into English) 40 Namal Tel Aviv St., Tel Aviv 6350671, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE On October 27, 2014, Wix.com Ltd. (the “Company”) held an extraordinary general meeting of shareholders (the “Meeting”) at the Company's offices located at 40 Namal Tel Aviv St., Tel Aviv 6350671, Israel. At the Meeting, the Company’s shareholders approved the following resolutions: (1) election of Mr. Norbert Becker as an external director of the Company in accordance with the provisions of the Israeli Companies Law, 5759-1999 (the “Companies Law”); and (2) approval of the compensation of Mr. Norbert Becker as an external director of the Company. Only shareholders of record as of the close of business on September 26, 2014 were entitled to vote at the Meeting. All resolutions were approved by the majority requirements under the Companies Law. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 28, 2014 WIX.COM LTD. By: /s/Eitan Israeli Name: Eitan Israeli Title: VP & Legal Counsel 3
